SCOTT, J.,
Concurring in Part and Dissenting in Part:
I agree with the majority’s opinion in all respects except for its reversal of Appellant’s conviction on the grounds that Hesti Johnson’s testimony regarding the used condom incident was irrelevant and, therefore, inadmissible. I would affirm the trial court in this regard as well. I would do so because I believe that Johnson’s testimony as to Appellant’s unusual act of using a condom to transfer and insert another man’s semen into her vagina was properly admitted as circumstantial other-acts evidence because it could have established a peculiar capacity or “signature event” on the part of Appellant to falsify the appearance of a sex crime. This signature event was highly relevant in a case where independent evidence suggested that the crime scene was, in fact, “staged” to look like a sexual assault.
Case law recognizes that prior bad acts may be introduced at trial for the “other purpose” of proving that the defendant possessed the capacity to commit the charged crime. See, e.g., United States v. Maravilla, 907 F.2d 216, 222 (1st Cir.1990); United States v. Green, 648 F.2d 587, 592 (9th Cir.1981). If it can be established that a defendant possessed the capacity to commit a particular crime, the likelihood that the defendant perpetrated the crime increases. 22A Charles A. Wright & Kenneth W. Graham, Jr., Federal Practice and Procedure § 5241 (3d ed.1998). In other words, evidence of a defendant’s unique abilities or traits may be admitted to prove the identity of the defendant as the perpetrator of a crime requiring those abilities. See, e.g., United States v. Gessa, 971 F.2d 1257, 1261-62 (6th Cir.1992) (finding that Appellant’s ability to smuggle cocaine in the past was admissible to establish his identity as drug importer); People v. Thomas, 2 Cal.4th 489, 7 Cal.Rptr.2d 199, 828 P.2d 101, 116-17 (1992) (approving use of “stalking” evidence to show defendant had the ability to stealthily approach people even though no showing was made that the killer sneaked up on his victims).
In this case, the crime committed was murder, and additional evidence suggested that the crime scene was “staged” to appear as though a sexual assault occurred. In fact, part of the reason the majority upheld the trial court’s denial of Appellant’s directed verdict request was because “[sjome of the evidence, such as the belt loosely tied around Umi’s neck that left no injury or mark, suggested a staged crime scene.” Furthermore, the majority opinion stated that the evidence presented at trial “could suggest that Southworth already knew that Umi had been left in a position suggesting a sexual assault.” The Commonwealth also presented evidence that semen belonging to an unidentified man was discovered in Umi’s vagina after the attack that killed her. The inference then must be that someone else was the attacker or the semen was inserted manually and the crime scene was “staged” as a sexual assault. Thus, the Commonwealth *60must have an opportunity to use all the valid evidence it has to address the issue. Any evidence suggesting that Appellant had the unique capacity to stage a sexual assault would be relevant to identify him as the perpetrator of this crime. See Ges-so, 971 F.2d at 1261-62; Thomas, 7 Cal. Rptr.2d 199, 828 P.2d at 116-17.
At trial, the Commonwealth offered Johnson’s testimony to show that Appellant had previous experience manually transferring another man’s semen into a woman’s vagina. The testimony established Appellant’s unique capacity to perform an act for which the most apparent purpose would be to make it appear as though a woman had sex with a particular man, when, in fact, she had not.
Looking at one interpretation of the evidence, we have a crime “staged” to look like a sexual assault and evidence that Appellant, the husband of the victim, had experience manually transferring another man’s semen into a woman’s vagina, a capacity that is highly relevant to the “staging” of a sexual assault. Considering the complete context of the evidence presented at trial, I simply cannot agree with the majority’s conclusion that Johnson’s testimony regarding the condom incident lacked relevance simply because the Commonwealth failed to prove, as a condition precedent, that the semen found in the murder victim’s vagina was actually placed there manually rather than through consensual sex. In my view, the majority takes too narrow a view of relevancy when this decision is one for the jury.
Although the prosecution could not prove that the semen was inserted into Umi through unnatural means, it was successful in proving that a married woman had semen in her vagina from a source other than her husband and that Appellant had the obvious capacity to stage a sexual assault. The peculiar actions of Appellant as revealed through Johnson’s testimony— the use of a frozen condom to insert another man’s semen into her vagina — are evidence that he was creating the appearance that Johnson had sex with another man either as part of an aborted effort to kill her or that he was honing the technique for future use. In any event, it is an act of signature status.
Either way, Appellant’s ability to perform an act most people would be unwilling to do, however, or unable to even think up, differentiates him from other persons who may have committed the crime and it should be admissible as circumstantial evidence of Appellant’s identity as perpetrator of the murder. See United States v. Hooshmand, 931 F.2d 725 (11th Cir.1991) (explaining that capacity differs from propensity because Appellant’s knowledge or ability is not common to everyone, thus, it differentiates the defendant from other persons who might have committed the crime).
For the foregoing reasons, I believe that Johnson’s testimony regarding the used condom incident was relevant and that the trial court did not abuse its discretion in allowing it. Therefore, I would uphold Appellant’s conviction and life sentence. In my view, the jury was properly allowed to consider the testimony for what it was worth. Notably, they convicted. Thus, I respectfully dissent.
CUNNINGHAM, J„ joins.